FILED
                                                                                        NOV 02 2010
                            NOT FOR PUBLICATION
                                                                                  MOLLY C. DWYER, CL
                                                                                    U .S. C O U R T OF APPE A

                    UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT



CASSANDRA GAIL JOHNSON; THE                      No. 08-56517
THOUTHZ FAMILY TRUST; BRYAN A.
BUTHZ, as TRUSTEE,                               D.C. No. 2:07-CV-7214-JVS
                                                 (PJW)
             Plaintiffs - Appellants,
                                                 MEMORANDUM *
  v.

UNITED STATES OF AMERICA,

             Defendant - Appellee,

FORESITE ESCROW INC.,
DOWNSTREAM EXCHANGE
COMPANY,

              Defendants.



                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding
                            Submitted October 5, 2010**
                                Pasadena, California

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
                                          1
    Before: CUDAHY,*** WARDLAW and W. FLETCHER, Circuit Judges.

       The appellants Cassandra Gail Johnson, the Thouthz Family Trust (“Trust”),

and Bryan A. Buthz (“Trustee”) appeal the district court’s grant of summary

judgment on their quiet title, wrongful levy, and injunctive relief claims.1 We

have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.

                                          I.

       The district court did not err when it determined that Johnson lacked

standing to bring a quiet title action.    A plaintiff bringing a quiet title action

involving real property must have a legal interest in the property. 28 U.S.C. §

2409(d); Juarez v. Fed. Home Loan Mortg. Corp., No. 10-2542, 2010 WL

3035956, at *4 (C.D. Cal. Aug. 2, 2010); Lechuza Villas West v. Cal. Coastal

Comm’n, 70 Cal. Rptr. 2d 399, 416 (Cal. Ct. App. 1997).           Johnson failed to

establish that she possesses an interest in the property at issue. Hence, she lacked

standing to assert a quiet title claim.

                                          II.

       ***
             The Honorable Richard D. Cudahy, Senior United States Circuit
Judge for the Seventh Circuit, sitting by designation.
      1
             We note that the spelling of the Trust and Trustee’s names has varied
throughout this litigation. For purposes of consistency, we have adopted the
version of their names set forth in the briefs submitted to this court.


                                          2
      The district court did not err when it held that the Trust’s and Trustee’s

wrongful levy claims were barred by the statute of limitations. The appellants’

wrongful levy claims were filed on May 13, 2008, 27 days after the expiration of

the statute of limitations. See I.R.C. § 6532(c)(1)-(2).       In that connection, the

appellants’ claims do not relate back to the date of the original complaint because

they have not established that their claims satisfy any of the conditions that would

permit relation back. See In re Syntex Corp. Sec. Litig., 95 F.3d 922, 935 (9th Cir.

1996) (stating that relation back in situations such as these is permissible “only

when: 1) the original complaint gave the defendant adequate notice of the claims of

the newly proposed plaintiff; 2) the relation back does not unfairly prejudice the

defendant; and 3) there is an identity of interest between the original and newly

proposed plaintiff”); Zinman v. Wal-Mart Stores, Inc., No. 09-02045, 2010 WL

2230449, at *2 (N.D. Cal. June 1, 2010) (same). Finally, Appellants’ contention

that the government failed to provide evidence establishing when the government

took action sufficient to trigger the start of the statute of limitations clock is flatly

contradicted by the record.



                                          III.


                                           3
      The district court’s determination that the Anti-Injunction Act stripped it of

jurisdiction to hear the appellants’ claims for injunctive relief was proper.     26

U.S.C. § 7421(a). Appellants failed to establish that their claims fall within the

limited exception to the Anti-Injunction Act that we have recognized in

Stonecipher v. Bray, 653 F.2d 398, 401 (9th Cir. 1981), and subsequent cases.

The appellants’ conclusory and unsubstantiated allegations are insufficient to meet

their burden of showing that there were no circumstances under which the

government could prevail or that they would suffer irreparable harm absent

injunctive relief. See Sokolow v. United States, 169 F.3d 663, 665 (9th Cir. 1999).

                                       IV.

      The district court did not abuse its discretion when it decided the United

States’ summary judgment motion without oral argument. See Partridge v. Reich,

141 F.3d 920, 926 (9th Cir. 1998); Lake at Las Vegas Investors Grp., Inc. v. Pac.

Malibu Dev. Corp., 933 F.2d 724, 729 (9th Cir. 1991).

      AFFIRMED.




                                         4